                                                              Case 1:18-cr-00179-DAD-BAM Document 65 Filed 01/12/21 Page 1 of 2


                                                          1    MICHAEL McKNEELY (State Bar No. 214896)
                                                               2300 Tulare Street, Suite 115
                                                          2    Fresno, California 93721
                                                               Telephone: (559) 443-7442
                                                          3    Facsimile: (559) 860-0150
                                                               mike@fresnocriminalattorney.com
                                                          4
                                                               Attorney for Defendant
                                                          5    STEVEN D. JONES
                                                          6

                                                          7

                                                         8                            IN THE UNITED STATES DISTRICT COURT
                                                          9                                 EASTERN DISTRICT OF CALIFORNIA
                                                         10

                                                         11    UNITED STATES OF AMERICA,                     Case No.    1:18-cr-00179-DAD-BAM
                                                         12                   Plaintiff ,                    STIPULATION AND ORDER
                     2300 TULARE STREET, SUITE 115




                                                                                                             REGARDING SENTENCING
                      CRIMINAL DEFENSE ATTORNEY

                       FRESNO, CALIFORNI A 93721
                        T ELEPHO NE : (559) 443-7442




                                                         13           v.
                         F ACSI MI LE : (559) 860-0150
MICHAEL M C KNEELY




                                                         14    STEVEN D. JONES,
                                                         15                   Defendant.
                                                         16

                                                         17                                          STIPULATION
                                                         18          Defendant Steven Jones, by his counsel of record Michael McKneely, and the
                                                         19   United States of America through its counsel of record, hereby stipulate as follows:
                                                         20          1.      By previous order this matter was set for sentencing on January 20, 2021.
                                                         21          2.      By this stipulation, initiated by the defense, the parties stipulate the
                                                         22   sentencing in this matter may be continued to March 8, 2021, to allow newly appointed
                                                         23   defense counsel to prepare.
                                                         24          IT IS SO STIPULATED
                                                         25   ////
                                                         26   ////
                                                         27   ////
                                                         28   ////

                                                                Stipulation And Order Regarding Sentencing                                               -1-
                                                              Case 1:18-cr-00179-DAD-BAM Document 65 Filed 01/12/21 Page 2 of 2


                                                          1

                                                          2    DATED: January 12, 2021                       MICHAEL McKNEELY,
                                                                                                             CRIMINAL DEFENSE ATTORNEY
                                                          3

                                                          4

                                                          5                                                  By: s/ Michael McKneely
                                                                                                                 Michael McKneely
                                                          6                                                      Attorney for Steven Jones

                                                          7

                                                         8     DATED: January 12, 2021                       McGREGOR W. SCOTT
                                                                                                             United States Attorney
                                                          9

                                                         10                                                  By: s/ David A. Gappa (by authorization)
                                                                                                                 DAVID A. GAPPA
                                                         11                                                      Assistant United States Attorney

                                                         12
                     2300 TULARE STREET, SUITE 115
                      CRIMINAL DEFENSE ATTORNEY

                       FRESNO, CALIFORNI A 93721
                        T ELEPHO NE : (559) 443-7442




                                                         13
                         F ACSI MI LE : (559) 860-0150




                                                                                               FINDINGS AND ORDER
MICHAEL M C KNEELY




                                                         14          Based upon the stipulation and representations of the parties, the Court orders
                                                         15   the sentencing be continued until March 8, 2021 at 10:00 a.m.
                                                         16
                                                              IT IS SO ORDERED.
                                                         17

                                                         18      Dated:     January 12, 2021
                                                                                                                UNITED STATES DISTRICT JUDGE
                                                         19
                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28


                                                                Stipulation And Order Regarding Sentencing                                              -2-
